



Exhibit 10.68


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
effective as of January 25, 2019 by and between Lantheus Medical Imaging, Inc.,
a Delaware corporation (the “Company”) and Mary Anne Heino (“Executive”), amends
and restates in its entirety her employment agreement, as previously amended and
restated and subsequently amended, and as in effect immediately prior to giving
effect hereto (collectively, the “Existing Agreement”).
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
1.
At-Will Employment. Executive’s employment with the Company commenced as of
April 15, 2013. Such employment shall be “at-will” employment. Subject to the
terms of this Agreement, the Company may terminate Executive’s employment and
this Agreement for any reason at any time, with or without prior notice and with
or without Cause (as defined herein), but subject to certain terms set forth in
Section 8 below. Similarly, subject to the terms of this Agreement, Executive
may terminate her employment at any time, subject to Section 8 below.

2.
Position.

(a)
Executive shall serve as the Company’s President and Chief Executive Officer and
as a member of the Board of Directors of Lantheus Holdings, Inc. (the “Board”).
In such capacities, Executive shall report to the Board, and Executive shall
have such duties and responsibilities as are consistent with such titles and
positions and/or such other duties and responsibilities as may be assigned from
time to time by the Board. If requested, Executive shall serve as an officer or
a member of the Board of Directors of any of the Company’s subsidiaries or
affiliates without additional compensation.

(b)
Executive will devote Executive’s full business time and best efforts to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 9.

3.
Base Salary. During Executive’s employment hereunder, the Company shall pay
Executive a base salary at the annualized rate of $675,000, payable in regular
installments in accordance with the Company’s payment practices from time to
time. Executive shall be entitled to annual performance and salary review, and
any increase in base salary shall be in the sole discretion of the Compensation
Committee of the Board. Executive’s annual base salary, as in effect from time
to time, is hereinafter referred to as the “Base Salary”.

4.
Annual Bonus. With respect to each full fiscal year ending during Executive’s
employment hereunder, Executive shall be eligible to earn an annual bonus award
of eighty-five percent (85%) of Executive’s Base Salary (the “Target”) based
upon achievement of annual EBITDA and/or other performance targets established
by the Compensation Committee of the Board within the first three months of each
fiscal year (the “Annual Bonus”). Annual Bonuses, if any, are generally paid in
March of the year following the year to which such Annual Bonus relates, by the
15th of that month; provided, that Executive is an active employee in good
standing with the Company on such date of payment.

5.
Equity. Executive shall be eligible to receive future equity awards from time to
time pursuant to the Lantheus MI Holdings, Inc. 2015 Equity Incentive Plan,
commensurate with Executive’s level of responsibilities and the level of awards
for similarly situated executives, as determined by the Compensation Committee
of the Board in its sole discretion. The terms and conditions of any such equity
awards shall be set forth in a separate award agreement.

6.
Employee Benefits. During Executive’s employment hereunder, Executive shall be
entitled to participate in the Company’s health, life and disability insurance,
and retirement and fringe employee benefit plans as in effect from time to time
(collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other similarly situated executives of the Company.






--------------------------------------------------------------------------------





7.
Business Expenses. During Executive’s employment hereunder, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

8.
Termination of Employment.

(a)
Termination By the Company Without Cause. If Executive’s employment is
terminated by the Company without Cause or Executive terminates for Good Reason,
executive shall receive the following, subject to Section 8(g):

(i)
an amount equal to the sum of (A) one times (1x) the Executive’s annual base
salary and (B) a pro-rata portion of Executive’s target annual bonus (prorated
based on the percentage of the fiscal year that shall have elapsed through the
Separation Date), in each case, as in effect on the Separation Date (or, if a
reduction in Executive’s annual base salary gave rise to Good Reason under this
Agreement, as in effect immediately prior to such reduction) (the “Severance
Payment”);

(ii)
provided that Executive timely and properly elects to purchase continued
healthcare coverage under COBRA, a monthly amount equal to the employer portion
of the monthly premiums paid under the Company’s group health plans as of the
Separation Date, for the period ending on the earliest of (i) the one-year
anniversary of the Separation Date, (ii) the date on which Executive becomes
covered under another employer’s health plan and (iii) the expiration of the
maximum COBRA continuation coverage period for which Executive is eligible under
federal law. For the avoidance of doubt, Executive will be responsible for
paying the applicable COBRA premiums directly to the Company’s COBRA
administrator (the “COBRA Payment”);

(iii)
a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if any,
for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive’s termination of
employment;

(iv)
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive’s termination of employment, less taxes and withholdings,
which shall be payable with the Company’s first payroll after Executive’s
termination of employment; and

(v)
a lump sum amount equal to any unreimbursed business expenses, if any, pursuant
to and in accordance with Section 7, incurred through the date of Executive’s
termination of employment.



The Severance Payment and COBRA Payment (to the extent payable as described
above) will be paid in substantially equal installments over a period of twelve
(12) months following the Separation Date in accordance with the Company’s
regular payroll practices, beginning on the Company’s first regular payroll date
following the date that the Separation Agreement (as defined below) becomes
fully effective and irrevocable (and the first installment will include all
amounts that would have been paid on the regular payroll dates of the Company
following the Separation Date prior to such date), except as described in
Section 13(h) below; provided, however, to the extent any severance payments or
benefits that Executive was entitled to receive under this Agreement were
subject to Section 409A (as determined in good faith by the Company with the
advice of outside counsel), the Severance Payment shall be paid on the schedule
set forth in the Existing Agreement to the extent required to prevent any
accelerated or additional tax or adverse consequences under Section 409A.
(b)
Termination Without Cause or For Good Reason following a Change of Control. If,
within 12 months following the occurrence of a Change of Control, Executive
terminates her employment for Good Reason or the Company terminates Executive’s
employment with the Company without Cause, Executive shall receive the
following, subject to Section 8(g) and in lieu of the payments described in
Section 8(a):

(i)
an amount equal to two times (2x) the sum of Executive’s annual base salary and
target annual bonus, in each case, as in effect on the Separation Date (or, if a
reduction in Executive’s annual base salary gave rise to Good Reason under this
Agreement, as in effect immediately prior to such reduction);






--------------------------------------------------------------------------------





(ii)
an aggregate amount equal to the employer portion of the monthly premiums paid
under the Company’s group health plans as of the Separation Date multiplied by
twenty four (24) (the sum of (i) and (ii), “Change in Control Severance
Payment”);

(iii)
a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if any,
for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive’s termination of
employment;

(iv)
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive’s termination of employment, less taxes and withholdings,
which shall be payable on the first payroll date after Executive’s termination
of employment;

(v)
a lump sum amount equal to any unreimbursed business expenses, if any, pursuant
to and in accordance with Section 7, incurred through the date of Executive’s
termination of employment. Executive acknowledges and agrees that, in connection
with any Change of Control transaction, except as otherwise provided in a
separate agreement, Executive shall not be entitled to receive, and shall not be
paid, any transaction, success, sale or similar bonus or payment; and

(vi)
any stock options or other equity-based award that Executive holds on the
Separation Date, to the extent then-unvested, shall vest in full, with
performance-based awards vesting at target, and, in the case of stock options,
shall remain exercisable as provided in the equity plan or award agreement under
which they were granted.



The Change in Control Severance Payment will be paid in substantially equal
installments over a period of twelve (12) months following the Separation Date
in accordance with the Company’s regular payroll practices, beginning on the
Company’s first regular payroll date following the date that the Separation
Agreement becomes fully effective and irrevocable (and the first installment
will include all amounts that would have been paid on the regular payroll dates
of the Company following the Separation Date prior to such date), except as
described in Section 13(h) below; provided, however, that the Company shall pay
the greatest portion of the Change in Control Severance Payment that is
permissible under Section 409A (as determined in good faith by the Company with
the advice of outside counsel) without resulting in any accelerated or
additional tax or other adverse consequences under Section 409A in a lump sum on
the Company’s first regular payroll date following the date that the Separation
Agreement becomes fully effective and irrevocable (and will include all amounts
that would have been paid on the regular payroll dates of the Company following
the Separation Date prior to such date), but in no event will be paid later than
March 15th of the year following the year in which the Separation Date occurs.
(c)
Termination Due to Death or Permanent Disability. Executive’s employment with
the Company shall terminate automatically on Executive’s death. In the event of
Executive’s Permanent Disability, the Company shall be entitled to terminate her
employment.

For purposes of this Agreement, the “Permanent Disability” of Executive shall
mean Executive’s inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more of the material functions of
Executive’s position with or without reasonable accommodation, for a period of:
(i) 90 consecutive calendar days or (ii) an aggregate of 120 days out of any
consecutive 12 month period, and which entitles Executive to receive benefits
under a disability plan provided by the Company.
In the event of a termination of employment under this section, Executive shall
be entitled to following, subject to Section 8(g):
(i)
a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if any,
for the year prior to the year of termination, less taxes and withholdings,
payable on the sixtieth (60th) day following Executive’s termination of
employment;

(ii)
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive’s termination of employment, less taxes and withholdings,
which shall be payable on the first payroll date after Executive’s termination
of employment;






--------------------------------------------------------------------------------





(iii)
a lump sum amount equal to any unreimbursed business expenses, if any, pursuant
to and in accordance with Section 7, incurred through the date of Executive’s
termination of employment; and

(iv)
a pro rata portion of Executive’s target annual bonus for the year of
termination, based on the percentage of the fiscal year that shall have elapsed
through the Separation Date, payable in a lump sum on the Company’s first
regular payroll date following the date that the Separation Agreement becomes
fully effective and irrevocable (and will include all amounts that would have
been paid on the regular payroll dates of the Company following the Separation
Date prior to such date).

(d)
Other Terminations. Executive shall not be entitled to the post-termination
benefits set forth in Section 8(a), Section 8(b) or Section 8(c) above if her
employment with the Company ceases for any reason other than her termination by
the Company without Cause, her resignation for Good Reason or her termination as
a result of her death or Permanent Disability; it being understood that if
Executive’s employment with the Company ceases or terminates for any other
reason, he will not be entitled to any severance or post-termination benefits or
payments, whether hereunder or pursuant to any policy of the Company, other than
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive’s termination of employment, less taxes and withholdings
(payable on the first payroll date after Executive’s termination of employment),
and a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 3(e), incurred through the date of
Executive’s termination of employment; provided, that this paragraph shall not
alter Executive’s rights or obligations he may have or be subject to in
connection with or with respect to her equity interests in Holdings, and
Executive’s indemnification rights shall continue to be governed in accordance
with any Directors and Officers Liability Insurance Policy that the Company may
maintain and/or with the Company’s certificate of incorporation or by-bylaws or
similar governing document, and otherwise in accordance with Section 7.

(e)
Cause Definition. For purposes of this Agreement, “Cause” means (i) material
failure by Executive to perform Executive’s employment duties (other than as a
consequence of any illness, accident or disability), (ii) continued, willful
failure of Executive to carry out any reasonable lawful direction of the
Company, (iii) material failure of Executive to comply with any of the
applicable rules of the Company contained in its Employee Handbook or any other
Company policy, (iv) fraud, willful malfeasance, gross negligence or
recklessness of Executive in the performance of employment duties, (v) willful
failure of Executive to comply with any of the material terms of this Agreement,
(vi) other serious, willful misconduct of Executive which causes material injury
to the Company or its reputation, including, but not limited to, willful or
gross misconduct toward any of the Company’s other employees, and (vii)
conviction of a crime (or a pleading of guilty or nolo contendere), other than
one which in the opinion of the Board does not affect Executive’s position as an
employee of the Company.

(f)
Good Reason Definition. For purposes of this Agreement, “Good Reason” means,
without the Executive’s consent (i) a material decrease in Executive’s base
salary or failure to pay salary when due; (ii) a material diminution in
Executive’s duties or responsibilities (provided however, that a mere change in
Executive’s title or reporting relationship alone shall not constitute “Good
Reason”); (iii) the failure of the Company to cause the transferee or successor
to all or substantially all of the assets of the Company or line of business to
which Executive’s employment principally relates to assume by operation of law
or contractually the Company’s obligations hereunder; or (iv) the relocation of
Executive’s principal work location to a location more than fifty (50) miles
from its current location; provided, in each case, that (A) Executive provides
written notice to the Company, setting forth in reasonable detail the event
giving rise to Good Reason within thirty (30) days following the initial
occurrence of such event, (B) such event is not cured by the Company within
thirty (30) days following its receipt of such written notice, and (C) Executive
actually terminates Executive’s employment not later than thirty (30) days
following the expiration of such cure period.

(g)
Separation Agreement and General Release. The payments and benefits set forth in
Sections 8(a), 8(b) and 8(c) above shall be expressly conditioned upon
Executive’s (or her estate or legal representatives, in the case of Section
4(c)) execution and delivery to the Company of a Separation Agreement and
General Release in a form that is acceptable to the Company (the “Separation
Agreement”) and such Separation Agreement becoming irrevocable within sixty (60)
days following Executive’s termination of employment. For the avoidance of
doubt, the payments and benefits set forth in Sections 8(a), 8(b) and 8(c) above
shall be forfeited if such Separation Agreement has not been executed, delivered
and become irrevocable within such sixty (60) day period. Such Separation
Agreement shall contain release language substantially similar to the language
set forth in Exhibit A attached hereto.






--------------------------------------------------------------------------------





(h)
Board/Committee Resignation. Upon termination of Executive’s employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Board (and any committees thereof) and the Board
of Directors (and any committees thereof) of any of the Company’s subsidiaries
or affiliates.

(i)
Beneficial Owner Definition. For purposes of this Agreement, “Beneficial Owner”
has the meaning ascribed to such term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended.

(j)
Change of Control Definition. For purposes of this Agreement, “Change in
Control” means any of the following:

(i)
Any Person becomes the Beneficial Owner, directly or indirectly, of more than
fifty percent (50%) of the combined voting power, excluding any Person who is
the Beneficial Owner of fifty percent (50%) or more of the voting power on the
date this Agreement is accepted and agreed to by Executive, of the then
outstanding voting securities of the Company entitled to vote generally in the
election of its directors (the “Outstanding Company Voting Securities”),
including by way of merger, consolidation or otherwise; provided, however, that
for purposes of this definition, the following acquisitions shall not constitute
a Change in Control: (i) any acquisition of Outstanding Company Voting
Securities directly from the Company, including, without limitation, in a public
offering of securities, or (ii) any acquisition of Outstanding Company Voting
Securities by the Company or any of its subsidiaries, including, without
limitation, an acquisition by any employee benefit plan or related trust
sponsored or maintained by the Company or any of its subsidiaries.

(ii)
Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company or the line of business to which Executive’s employment
principally relates (a “Business Combination”), unless, following such Business
Combination: (i) any Persons who were the Beneficial Owners of Outstanding
Company Voting Securities immediately prior to such Business Combination are the
Beneficial Owners, directly or indirectly, of more than fifty percent (50%) of
the combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (or election of members of a comparable
governing body) of the entity resulting from the Business Combination
(including, without limitation, an entity which, as a result of such
transaction, owns all or substantially all of the Company or all or
substantially all of the Company’s assets, either directly or through one or
more subsidiaries) (the “Successor Entity”) in substantially the same
proportions as their ownership immediately prior to such Business Combination;
or (ii) no Person (excluding any Successor Entity or any employee benefit plan
or related trust of the Company, any of its subsidiaries, such Successor Entity
or any of its subsidiaries) is the Beneficial Owner, directly or indirectly, of
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable governing body) of the Successor Entity, except to the
extent that such ownership of the Company existed prior to the Business
Combination.

(iii)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(k)
Separation Date Definition. For purposes of this Agreement, “Separation Date”
means the date Executive’s employment with the Company terminates.

9.
Non-Competition.

(a)
Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i)
During Executive’s employment with the Company and, for a period of one year
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:






--------------------------------------------------------------------------------





(1)
with whom Executive had personal contact or dealings on behalf of the Company
during the one-year period preceding Executive’s termination of employment;

(2)
with whom employees reporting to Executive had personal contact or dealings on
behalf of the Company during the one year immediately preceding the Executive’s
termination of employment; or

(3)
for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive’s termination of employment.

(ii)
During the Restricted Period, Executive will not directly or indirectly:

(1)
engage in any business that competes with the business or businesses of the
Company or any of its affiliates, namely in the testing, development and
manufacturing services for the development, manufacture, distribution, marketing
or sale of radiopharmaceutical products, contrast imaging agents and/or
radioactive generators for the global medical imaging and pharmaceutical
industries, and including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning (a “Competitive Business”);

(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(4)
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.

(iii)
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such Person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.

(iv)
During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(1)
solicit or encourage any employee or consultant of the Company or its affiliates
to leave the employment of, or cease providing services to, the Company or its
affiliates; or

(2)
hire any such employee or consultant who was employed by or providing services
to the Company or its affiliates as of the date of Executive’s termination of
employment with the Company or who left the employment of or ceased providing
services to the Company or its affiliates coincident with, or within one year
prior to or after, the termination of Executive’s employment with the Company.

(3)
It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is






--------------------------------------------------------------------------------





unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(b)
The provisions of this Section 9 shall survive the termination of this Agreement
and Executive’s employment for any reason.

10.
Non-Disparagement. The Executive shall not at any time (whether during or after
Executive’s employment with the Company) make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the Company or any of its affiliates,
except for truthful statements that may be made pursuant to legal process,
including without limitation in litigation, arbitration or similar dispute
resolution proceedings. This Section 10 shall survive the termination of this
Agreement and Executive’s employment for any reason.

11.
Confidentiality; Intellectual Property.

(a)
Confidentiality.

(i)
Executive will not at any time (whether during or after Executive’s employment
with the Company) (x) retain or use for the benefit, purposes or account of
Executive or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information - including, without
limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals -
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii)
Confidential Information shall not include any information that is (A) generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant or any breach of other confidentiality obligations by third
parties; (B) made legitimately available to Executive by a third party without
breach of any confidentiality obligation; or (C) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

(iii)
Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 9, 10 and 11 of this
Agreement provided they agree to maintain the confidentiality of such terms.

(iv)
Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately return to the Company all Company property and
destroy, delete, or return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware and promptly return any other Company
property in Executive’s possession.






--------------------------------------------------------------------------------





(b)
Intellectual Property.

(i)
If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, nonexclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business. A list of all such
material Works as of the date hereof is attached hereto as Exhibit B.

(ii)
If Executive creates, invents, designs, develops, contributes to or improves any
Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any Company resources (“Company Works”), Executive shall promptly and
fully disclose such works to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.

(iii)
Executive agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
the Company) of all Company Works. The records will be available to and remain
the sole property and intellectual property of the Company at all times.

(iv)
Executive shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company’s expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company’s rights in the Prior Works and Company Works.
If the Company is unable for any other reason to secure Executive’s signature on
any document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney-in-fact, to act for and on Executive’s behalf to execute any
documents and to do all other lawfully permitted acts in connection with the
foregoing.

(v)
Executive shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party. Executive hereby indemnifies,
holds harmless and agrees to defend the Company and its officers, directors,
partners, employees, agents and representatives from any breach of the foregoing
covenant. Executive shall comply with all relevant policies and guidelines of
the Company, including regarding the protection of confidential information and
intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

(c)
The provisions of this Section 11 shall survive the termination of this
Agreement and Executive’s employment for any reason.

12.
Specific Performance. ·Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9, Section 10 or Section 11 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.






--------------------------------------------------------------------------------





13.
Miscellaneous.

(a)
Governing Law. This Agreement shall be governed by, construed and interpreted in
all respects, in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof.

(b)
Entire Agreement/Amendments. This Agreement contains the entire understanding of
the parties with respect to the employment of Executive by the Company and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral between the Executive and the Company or
any of its affiliates with respect to the Executive’s employment. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

(c)
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

(d)
Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e)
Assignment. This Agreement, and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

(f)
Set Off. The Company’s obligation to pay Executive the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates.

(g)
Dispute Resolution. Except with respect to Sections 9, 10, 11 and 12 hereof, any
controversy or claim arising out of or related to any provision of this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled by final, binding and nonappealable arbitration in New York, NY by a
single mutually-acceptable arbitrator. Subject to the following provisions, the
arbitration shall be conducted in accordance with the applicable rules of
American Arbitration Association then in effect. Any award entered by the
arbitrator shall be final, binding and nonappealable and judgment may be entered
thereon by either party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrator shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration or litigation (including attorney’s fees and expenses) and shall
share the fees of the American Arbitration Association and the arbitrator
equally.

(h)
Compliance with Section 409A of the Code.

(i)
The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. To the extent that
any provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Code Section 409A (“Section 409A”).

(ii)
If any payment, compensation or other benefit provided to Executive under this
Agreement in connection with Executive’s “separation from service” (within the
meaning of Section 409A) is determined, in whole or in part, to constitute
“nonqualified deferred compensation” (within the






--------------------------------------------------------------------------------





meaning of Section 409A) and Executive is a specified employee (as defined in
Code Section 409A(a)(2)(B)(i)) at the time of separation from service, no part
of such payments shall be paid before the day that is six months plus one day
after the date of separation or, if earlier, ten business days following
Executive’s death (the “New Payment Date”). The aggregate of any payments and
benefits that otherwise would have been paid and/or provided to Executive during
the period between the date of separation of service and the New Payment Date
shall be paid to Executive in a lump sum on such New Payment Date. Thereafter,
any payments and/or benefits that remain outstanding as of or following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.
(iii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A), and for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service (within the meaning
of Section 409A).

(iv)
All expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Executive. With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A: (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

(v)
For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
payment shall be made within 30 days following the date of termination), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

(vi)
To the extent required to comply with Section 409A, a Change in Control will not
be deemed to occur for purposes of this Agreement unless it is a “change in
control event” as defined in Section 1.409A-3(i)(5)(i) of the Treasury
Regulations, and if it is not a “change in control event,” payment of the
severance described in Section 8(b) of this Agreement shall instead be paid as
provided under Section 8(a) of this Agreement (unless the severance, or portion
thereof, could be paid earlier without resulting in adverse tax consequences
under Section 409A).

(i)
Successors; Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.

(j)
Notice. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier or three days after
it has been mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt,    



If to the Company:     Lantheus Medical Imaging, Inc.    
331 Treble Cove Rd.    
Bldg. 600-2    
N. Billerica, MA 01862    
Attention: Michael Duffy,     
Senior Vice President and General Counsel    
Email: Michael.Duffy@lantheus.com    







--------------------------------------------------------------------------------





If to Executive:     To Executive’s address on file with the Company
(k)
Executive Representation. Executive hereby represents to the Company that (i)
Executive has been provided with sufficient opportunity to review this Agreement
and has been advised by the Company to conduct such review with an attorney of
her choice, and (ii) the execution and delivery of this Agreement by Executive
and the Company and the performance by Executive of Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which Executive is a party
or otherwise bound.

(l)
Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement or
Executive’s employment.

(m)
Withholding Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(n)
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

14.



(a)
Anything in this Agreement to the contrary notwithstanding, in the event that
the receipt of all payments or distributions by the Company in the nature of
compensation to or for the Executive’s benefit, whether paid or payable pursuant
to this Agreement or otherwise (a “Payment”), would subject the Executive to the
excise tax under Section 4999 of the Code, the accounting firm which audited the
Company prior to the corporate transaction which results in the application of
such excise tax (the “Accounting Firm”) shall determine whether to reduce any of
the Payments to the Reduced Amount (as defined below). The Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Executive’s Payments were reduced to the Reduced
Amount. If such a determination is not made by the Accounting Firm, the
Executive shall receive all Payments to which the Executive is entitled.

(b)
If the Accounting Firm determines that aggregate Payments should be reduced to
the Reduced Amount, the Company shall promptly give the Executive notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 14 shall be made as soon as reasonably
practicable and in no event later than sixty (60) days following the date of
termination or such earlier date as requested by the Company. For purposes of
reducing the Payments to the Reduced Amount, such reduction shall be implemented
by determining the Parachute Payment Ratio (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio. For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts having later payment dates being reduced first. For
Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro rata basis (but not below zero) prior to
reducing Payments with a lower Parachute Payment Ratio. In all cases, the
reduction of Payments shall be implemented in a manner that complies with
Section 409A of the Code. All other provisions of any agreement embodying the
Payments shall remain in full force and effect. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(c)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement or otherwise which
should not have been so paid or distributed (the “Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of the Executive pursuant to this Agreement or otherwise
could have been so paid or distributed (the “Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or the Executive which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, the Executive shall pay any such Overpayment to the
Company together with






--------------------------------------------------------------------------------





interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by the Executive to
the Company if and to the extent such payment would not either reduce the amount
on which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of the Executive together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.
(d)
For purposes hereof, the following terms have the meanings set forth below:
(i) “Reduced Amount” shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Section 4999 of
the Code if the Accounting Firm determines to reduce Payments pursuant to this
Section 14, (ii) “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, determined by applying the highest marginal rate under Section 1 of
the Code and under state and local laws which applied to the Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Executive certifies, in the Executive’s sole discretion, as likely to apply to
the Executive in the relevant tax year(s), and (iii) “Parachute Payment Ratio”
shall mean a fraction the numerator of which is the present value (as determined
in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of the
applicable Payment for purposes of Section 280G and the denominator of which is
the intrinsic value of such Payment.



[Signatures on following page]







































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Lantheus Medical Imaging, Inc.


/s/ Michael P. Duffy                        /s/ Mary Anne Heino        
By:    Michael P. Duffy                     Mary Anne Heino
Title:    Senior Vice President, General Counsel    
and Secretary



















































--------------------------------------------------------------------------------





EXHIBIT A
RELEASE


This RELEASE (“Release”) dated as of ____________, 20____between Lantheus
Medical Imaging, Inc., a Delaware corporation (the “Company”), and
__________________ (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated __________, 20__ (the “Employment Agreement”); and
WHEREAS, the Executive’s employment with the Company has terminated effective
_______ ____, 20_____;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
1.
Executive agrees to and does waive any claims Executive may have for employment
by the Company. Executive, on her own behalf and on behalf of Executive’s heirs,
estate and beneficiaries, further does hereby release the Company, and in those
capacities, any of its Affiliates, and each of their respective past, present
and future officers, directors, agents, employees, shareholders, investors,
employee benefit plans and their administrators, trustees or fiduciaries,
insurers of any of those entities, and its and their successors and assigns and
others related to those entities (collectively, the “Released Parties”) from any
and all claims made, to be made, or which might have been made of whatever
nature, whether known or unknown, from the beginning of time, including those
that arose as a consequence of Executive’s employment with the Company, or
arising out of the termination of Executive’s employment with the Company, or
any act committed or omitted during or after the existence of that employment
relationship, all up through and including the date on which this Release is
executed, including, but not limited to, those which were, could have been or
could be the subject of an administrative or judicial proceeding filed by
Executive or on her behalf under federal, state or local law, whether by
statute, regulation, in contract or tort, and including, but not limited to, for
front pay, back pay, wages, bonus, fringe benefit, any form of discrimination,
wrongful termination, tort, emotional distress, pain and suffering, breach of
contract, fraud, defamation, compensatory or punitive damages, interest,
attorney’s fees, reinstatement or reemployment, and any rights or claims under
the Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967,
29 U.S.C. sec. 621, et seq., the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Civil
Rights Act of 1964, Title VII, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, the Massachusetts Fair Employment Practices Act
(M.G.L. c.151B), the Massachusetts Civil Rights Act, the Massachusetts Equal Pay
and Maternity Benefits Law, the Massachusetts Equal Rights for Elderly and
Disabled Law, the Massachusetts Small Necessities Leave Act, the Massachusetts
Age Discrimination Law, the Massachusetts Wage Payment Statutes (M.G.L. c.149,
148, 150), the Massachusetts Earned Sick Tim Law (MGL Ch. 149, Section 148C) and
any other federal, state or local law, in each case, as amended, relating to
employment, discrimination in employment, termination of employment, wages,
benefits or otherwise. Executive acknowledges and agrees that even though claims
and facts in addition to those now known or believed by her to exist may
subsequently be discovered, it is Executive’s intention to fully settle and
release all claims she may have against the Company and the Released Parties,
whether known, unknown or suspected. The Released Parties who are not party to
this Release will be third-party beneficiaries of this Section 1.

2.
Notwithstanding the generality of the foregoing, Executive does not waive her
right to (i) have a complaint, charge or related lawsuit filed with the Equal
Employment Opportunity Commission (“EEOC”) or any similar state or local
governmental agency by her or by anyone on her behalf or to participate in an
investigation conducted by the EEOC or any similar state or local governmental
agency; however, Executive expressly waives her right to recover any personal
relief, recovery or monies should Executive or anyone on her behalf pursue any
of those complaints, claims or related lawsuits; or (ii) pursue a claim that
cannot be waived by law, such as a claim for unemployment benefit rights.

3.
The Company and Executive acknowledge and agree that the release contained in
Section 1 above does not, and will not be construed to, release or limit the
scope of any existing obligation of the Company and/or any of its Affiliates
(i) if and as applicable, to indemnify Executive for her acts as an officer or
director of the Company and/or its Affiliates in accordance with their
respective charters or bylaws or under an indemnification agreement to which
Executive and the Company or any of its Affiliates are parties or under any
applicable Directors and Officers insurance policies or under any applicable
law; or (ii) to Executive and her eligible, participating dependents or






--------------------------------------------------------------------------------





beneficiaries under the terms of any existing group welfare (excluding
severance) or retirement plan of the Company in which Executive and/or any of
those dependents or beneficiaries are participants.
4.
The Executive acknowledges and agrees that before entering into this Release,
she has had the opportunity to consult with any attorney or other advisor of her
choice, and Executive is hereby advised to consult with an attorney. Executive
further acknowledges and agrees that by signing this Release, Executive does so
of her own free will and act, that it is her intention to be legally bound by
its terms, and that no promises or representations have been made to her by any
person to induce her to enter into this Release other than the express terms set
forth herein. Executive further acknowledges and agrees that Executive has
carefully read this Release, know and understand its contents and its binding
legal effect, including the waiver and release of claims set forth in Section 1
above.

5.
The Executive acknowledges that she has been provided at least 21 days to review
the Release. In the event the Executive elects to sign this Release prior to
this 21 day period, she agrees that it is a knowing and voluntary waiver of her
right to wait the full 21 days. The Executive further understand that she has 7
days after the signing hereof to revoke this Release by so notifying the
Company, Lantheus Medical Imaging, Inc., 331 Treble Cove Rd., Bldg. 600-2, N.
Billerica, MA 01862, Attention: General Counsel in writing, such notice to be
received by the Company within the 7 day period. This Release shall not become
effective or enforceable, and no payments or benefits under Sections 8(a), (b)
or (c) of the Employment Agreement, as applicable, shall be made or provided,
until this seven (7) day revocation period expires without the Executive having
revoked this Release.



[Signatures on following page]









































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
Lantheus Medical Imaging, Inc.


By: ___________________________
Name:
Title:


____________________________
Employee Name













































--------------------------------------------------------------------------------





EXHIBIT B
PRIOR WORKS




[None]





